





EXHIBIT 10.2


PROTOCOL No.2


Zion Oil & Gas Inc.
&
Aladdin Middle East Ltd.




This “PROTOCOL NO.2” made and entered into as of 7 December 2008 by and between
:


- ZION OIL & GAS INC., a corporation organized under the laws of State of
Delaware USA having offices at 6510 Abrams Road, Suite 300 Dallas, Texas 75231
USA and 15 Bareket St. North Industrial Park Caesarea, 38900, Israel
(hereinafter referred to as the “Operator”),


- ALADDIN MIDDLE EAST LTD., a corporation organized under the laws of State of
Delaware USA with the offices at 123 South Market, Wichita Kansas 67202 USA and
at Sogutozu Caddesi No: 23 Balgat 06520 Ankara, Turkey (hereinafter referred to
as the “Contractor).


Each of “Operator” and “Contractor” shall hereinafter be individually referred
to as a “Party”, and collectively as the “Parties”.


WHEREAS, Operator and Contractor entered into an International Daywork Drilling
Contract-Land dated September 12, 2008 (hereinafter referred to as the
“Contract”), a Protocol with respect to the Contract dated June 18, 2008, and an
Amendment to Protocol dated July 31, 2008


WHEREAS, Contractor desires to purchase additional equipment for the drilling
work which is the subject matter of the Contract through the assistance of the
Operator,


NOW, THEREFORE, in consideration of the premises and the mutual covenants,
agreements and obligations herein contained and to be performed, IT IS AGREED by
and between the Parties AS FOLLOWS:


1.0
DEFINITIONS



All terms used in this Protocol No.2 shall have the same meaning as in the
Contract, unless otherwise defined in Protocol No.2.


2.0
SUBJECT



The subject of this Protocol No.2 is the determination of the terms and
conditions of the purchase of the drilling pipes (hereinafter referred to as the
“DP”) which are fully described in Annex-1 attached hereto.




Page 1

 
 

--------------------------------------------------------------------------------

 

3.0
TERMS AND CONDITIONS



 
3.1
Operator shall purchase the DP for Contractor at USD 1,134,787.50 (hereinafter
referred to as the “Price”) and Contractor shall reimburse such Price to
Operator as follows:



 
 3.1.1.
Part A: USD 200,000 out of the Price shall be deemed to be reimbursed to
Operator by Contractor as a result of deducting Part A from the Mobilization Fee
payment as described in Article 802 (c) of the Contract to be due to Contractor
under the Contract;



 
 3.1.2.
Part B: : Remainder USD 934,787.50 shall be deducted from the monthly invoices
to be issued by the Contractor in accordance with the Contract, in percentages
as follows;



 
(i)
30% (thirty percent) from the second month’s invoice after the Commencement
Date,

 
(ii)
30% (thirty percent) from the third month’s invoice after the Commencement Date,

 
(iii)
40% (forty percent) from the fourth month’s invoice after the Commencement Date.



 
3.1.3.
In case there still exists an amount out of the Price not covered by the
deductions made in accordance with Sub-article 3.1.2 above, such uncovered
amount shall be deducted from the Demobilization Fee to be paid to Contractor in
accordance with the Contract.



 
3.2
USD 125,000 that is deducted from the Demobilization Fee (which fee is reduced
to USD 550,000 from USD 675,000 by the “Amendment No.1 to the International
Daywork Drilling Contract-Land” dated 7 Dec 08 [hereinafter referred to as the
“Amendment”]) in the Contract by the Amendment, shall not be deemed to
constitute a part of payment under this Article 3.1. of Protocol No.2. Whereas
it is the understanding and intent of the Parties for such USD 125,000 to be
deducted from the Demobilization Fee in order to cover the cost of Operator for
the payment made by Operator for the purchase of the DP.



 
3.3
Upon the completion of the payments in accordance with the terms hereinabove and
within 15 (fifteen) days upon the written request of Contractor, Operator shall
issue Contractor proper commercial invoice and legally required shipping,
exportation and importation documentation for the DP.

 
3.4
 

















Page 2

 
 

--------------------------------------------------------------------------------

 



4.0
GENERAL



Unless otherwise stated in this Protocol No.2, general terms and conditions of
the Contract applicable to this Protocol No.2 shall be applied hereto also.


5.0
EXECUTION AND EFFECTIVE DATE



This Protocol consists of 5 (five) articles, 2(two) pages and is executed in
2(two) original copies and entered into effect by and between the Parties, on
the day and year first written above.


APPENDICES


1- DP specifications


/s/ Richard J.
Rinberg                                                                                                           /s/
Huseyin Cetin Mumcuoglu


For and On Behalf
of                                                                                                           For
and On Behalf of

 
ZION OIL &GAS
INC.                                                                                       ALADDIN
MIDDLE EAST LTD
Richard J.
Rinberg                                                                                                Huseyin
Cetin Mumcuoglu
Chief Executive
Officer                                                                                                General
Manager






















































Page 3
